HALL, Judge.
Juan DeArmas appeals from his judgment and sentence for trafficking in cocaine, conspiracy to traffic in cocaine, and possession of cocaine.
We find no merit in the appellant’s arguments on appeal, except for his argument that he was erroneously convicted of and sentenced for possession of cocaine since he was not charged with that offense.
Accordingly, we affirm the judgment and sentences for trafficking in cocaine and conspiracy to traffic in cocaine, but vacate the appellant’s sentence for possession of cocaine and remand for correction of the judgment.
SCHEB, A.C.J., and THREADGILL, J., concur.